DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 22, 2022 has been entered.
 Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 14 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 14 recites the limitation “wherein the collar is selected from a group comprising a flanged collar, a threaded collar, and a nut.” Claim 1, from which claim 14 is dependent, further recites the limitations “inserting the bolt through the hole and the collar …” and “fastening the collar to an engagement feature of the bolt …” Examiner has been unable to find support in the originally filed Specification for the steps of ‘inserting the bolt through the collar’ and ‘fastening the collar to the bolt,’ when the ‘collar’ is either a ‘threaded collar’ or a ‘nut.’ The Specification teaches, when the collar is either a ‘threaded collar’ or a ‘nut’ (which is also known in the art to be threaded), the bolt is brought close to the threaded collar or nut and is then fastened to the bolt by rotating either the bolt or nut such that the threads of the threaded collar or nut are engaged with the threads of the bolt (paragraphs 122 and 163). This act of rotating and fastening also acts to insert the bolt through the threaded collar or nut. Therefore, when the method of the Specification is used with a ‘threaded collar’ or ‘nut,’ the steps of ‘inserting the bolt into the collar’ and ‘fastening the collar to the bolt’ are performed simultaneously. However, the claim specifically separates the steps of ‘inserting’ and ‘fastening,’ such that these steps are required to be performed separately from each other. 
Allowable Subject Matter
Claims 1 – 13, 17, and 19 – 21 are allowed.
The following is an examiner’s statement of reasons for allowance: Examiner’s closest art, Soto Martinez (U.S. Patent Application Publication Number 2013/0212883) and Wright (U.S. Patent Application Publication Number 2014/0208592), was presented and discussed in the previous Office Action. However, Soto Martinez expressly teaches placing the collar over the bolt (figures 1b – 1e, element 13 being the ‘collar’ and element 11 being the ‘bolt’; page 2, paragraphs 37 – 40), rather than inserting the bolt through the collar, as required by the claims.
Examiner notes that Kim (U.S. Patent Application Publication Number 2019/0017898) teaches a method for installing a faster system comprising a bolt and a collar in a hole in a structure comprising an offset collar installer (abstract), the method comprising: positioning the collar of the fastener system over the hole of the structure (figure 6, element 20 being the ‘collar’ and element 171 being the ‘hole’ and element 170 being the ‘structure’; page 2, paragraph 40) and inserting the bolt through the hole and the collar (figure 7, element 10 being the ‘bolt’; page 3, paragraph 47). However, the claims require that the collar is positioned on an inner mold line side of the structure and that the bolt is inserted through the hole and collar from an outer mold line side of the structure. Conversely, Kim expressly teaches that the collar is positioned on the same side of the structure that the bolt is inserted through (figure 7, elements 20, 10, and 170). Furthermore, Kim teaches that the bolt and collar are positioned on the same side so that the collar can act to change an insertion angle of the bolt when the bolt is inserted into the collar at and offset angle, so as to not damage the structure (figure 8, elements 10, 20, and 170; page 4, paragraphs 63 – 66). This benefit would not be realized if the collar where positioned on one side of the structure and the bolt were inserted into another side of the structure, as required by the claims.
Wood (U.S. Patent Number 8,398,027) further teaches a fastening system in which a bolt is inserted into a collar (figure 10, element 1004 being the ‘bolt’ and element 1002 being the ‘collar’; column 7, lines 39 – 47). However, while Wood teaches the bolt being inserted into the collar, the bolt of Wood is not inserted through the collar (figure 11, elements 1004 and 1002), as required by the claims.
Examiner further notes that Mercer (U.S. Patent Number 8,621,734), teaches a method for installing a fastener system comprising a bolt and a collar in a hole in a structure using an offset collar installer (abstract), the method comprising: positioning a collar over a hole of the structure an inner mold line side of the structure (figure 1, element 14 being the ‘collar,’ elements 16 and 17 being the ‘hole,’ elements 18 and 20 being the ‘structure,’ and surface 73 being the ‘inner mold line side’; column 8, lines 29 – 34); and a bolt is inserted through the hole of the structure on an outer mold line side of the structure (figure 1, element 12 being the ‘bolt’ and surface 23 is the ‘outer mold line side’; column 8, lines 29 - 34), wherein the positioning of the collar and the inserting of the bolt are performed such that the collar is located over the bolt (figure 1, elements 14 and 12; column 8, lines 29 – 34). However, Mercer does not teach the order of operations, where either the bolt has been inserted through the collar or the collar has been positioned over the bolt. Because there are only 2 ways of positioning the collar over the bolt (by either inserting the bolt through the collar or placing the collar over the bolt), is may be argued that it would be “obvious to try” first positioning the collar over the hole and then inserting the bolt through both the hole of the structure and through the collar, because either method of positioning the collar over the bolt would result in the collar being positioned over the bolt, as taught and desired by Mercer. MPEP 2143. However, Examiner notes that Applicant’s Specification teaches that there are unexpected benefits of first positioning the collar over the hole and then inserting the bolt through both the hole and the structure. These ‘unexpected benefits’ include lower required accuracy between the bolt, hole, and collar are required for insertion, faster insertion of the bolt through the hole and collar, and easier use of automation when the collar is first placed over the hole and then the bolt is inserted through both the hole and the collar (paragraphs 7 – 10).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Examiner notes that claims 1 – 13, 17, and 19 – 21 are allowed. Only claim 14 is rejected, based on a 112(a) rejection. Examiner notes that, in the event of a rejoinder, previously withdrawn claim 16 would be rejected under 35 U.S.C. 112(a) for the same reasons that claim 14 is currently rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BESLER whose telephone number is (571)270-5331. The examiner can normally be reached Monday - Friday, 10:30 am - 7:30 am (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER J BESLER/Primary Examiner, Art Unit 3726